Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 20, 2019.  Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first manipulated variable determination section that solves”; and “torque device control section that controls” in claim 1, “predicted manipulated variable calculation section that calculates” and “second manipulated variable determination section that solves” in claim 3.
A review of the specification yields the following: ¶ [0030] states “The control device 50 includes a "manipulated variable determination section 58" and a "torque device control section 60" in order to perform the torque device control.”
“first manipulated variable determination section that solves”; ¶ [0085] states “although the first manipulated variable determination section 72 is the same as the manipulated variable determination section 58 with regard to the determination of the manipulated variables (Te, Tg and Tm) of the torque devices, it commands only the engine torque Te among the determined manipulated variables (Te, Tg and Tm).”
“torque device control section that controls”; ¶ [0085] states “The torque device control section 74 immediately performs the control of the internal combustion engine 20 based on the engine torque Te commanded from the first manipulated variable determination section 72.”

“second manipulated variable determination section that solves”; ¶ [0086] states “the second manipulated variable determination section 78 solves a linear 
programming problem to determine, based on linear state equations (see formula (33) described below) to which the predicted engine torque Te' calculated by the predicted manipulated variable calculation section 76 is inputted, manipulated variables (Tg and Tm) of the remaining torque devices (MG1 30 and MG2 32) such that the target state quantities are achieved to the maximum extent possible within constraints described below. Hereunder, for ease of description, this linear programming problem is referred to as a "linear programming problem F".”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “first manipulated variable determination section” does not positively recite whether it comprises, hardware, software or a combination of both.  The specification ¶ [0030] states “The control device 50 includes several sections.  While the “first manipulated variable determination section” is included in the control device, each different section could be a software module, a sub-processor or the like, or some combination of both.  Each different interpretation would change the scope of the claim.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim 2 is rejected as being dependent on a rejected base claim.

claim 3, the phrase “predicted manipulated variable calculation section” does not positively recite whether it comprises, hardware, software or a combination of both.  The specification ¶ [0030] states “The control device 50 includes several sections.  While the “predicted manipulated variable calculation section” is included in the control device, each different section could be a software module, a sub-processor or the like, or some combination of both.  Each different interpretation would change the scope of the claim.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 3, the phrase “second manipulated variable determination section” does not positively recite whether it comprises, hardware, software or a combination of both.  The specification ¶ [0030] states “The control device 50 includes several sections.  While the “second manipulated variable determination section” is included in the control device, each different section could be a software module, a sub-processor or the like, or some combination of both.  Each different interpretation would change the scope of the claim.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 4-10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heap et al., US 2009/0118943 A1.

Regarding claim 1, Heap teaches a powertrain system, comprising: 
one or more torque devices associated with control of a driving force of a vehicle; (Heap, see at least ¶ [0015] which states “FIGS. 1 and 2 depict an exemplary hybrid powertrain. The exemplary hybrid powertrain in accordance with the present disclosure is depicted in FIG. 1, comprising a two-mode, compound-split, electromechanical hybrid transmission 10 operatively connected to an engine 14 and torque machines comprising first and second electric machines (‘MG-A’) 56 and (‘MG-B’) 72. The engine 14 and first and second electric machines 56 and 72 each generate mechanical power which can be transferred to the transmission 10. The engine 14, transmission 10 and the torque machines comprising the first and second electric machines in this embodiment comprise torque actuators. The power generated by the engine 14 and the first and second electric machines 56 and 72 and transferred to the transmission 10 is described in terms of input and motor torques”) and 
a control device configured to control the one or more torque devices, (Heap, see at least ¶ [0023] which states “The distributed control module system includes an engine control module (hereafter ‘ECM’) 23, the TCM 17, a battery pack control module (hereafter ‘BPCM’) 21, and the TPIM 19. A hybrid control module (hereafter ‘HCP’) 5 provides supervisory control and coordination of the  wherein the control device is configured to act as: 
a first manipulated variable determination section that solves a linear programming problem to determine, based on one or more linear state equations that define a relationship between one or more state quantities controlled by the powertrain system and one or more manipulated variables of the one or more torque devices, the one or more manipulated variables such that one or more target state quantities being one or more target values of the one or more state quantities are maximally achieved within one or more constraints of the powertrain system; (Heap, see at least ¶ [0042]-[0045], which are not reproduced here due to the paragraphs containing equations) and 
a torque device control section that controls the one or more torque devices in accordance with the one or more manipulated variables determined by the first manipulated variable determination section. (Heap, see at least ¶ [0039] which states “An output and motor torque determination scheme (‘Output and Motor Torque Determination’) 340 is executed to determine the preferred output torque from the powertrain (‘To_cmd’). This includes determining motor torque commands (‘TA’, ‘TB’) to transfer a net output torque to the output member 64 of the transmission 10 that meets the operator torque request, by controlling the first and second electric machines 56 and 72 in this embodiment. The immediate accelerator output torque request, the immediate brake output torque request, the present input torque from the engine 14 and the estimated applied clutch torque(s), the present operating range state of the transmission 10, the input speed, the input speed profile, and the axle torque response type are inputs. The output and motor torque determination scheme 340 executes to determine the motor torque commands during each iteration of one of the loop cycles. The output and motor torque determination scheme 340 includes algorithmic code which is regularly executed during the 6.25 ms and 12.5 ms loop cycles to determine the preferred motor torque commands.”)
claim 2, Heap teaches a powertrain system, wherein the one or more target state quantities include a plurality of target state quantities, and wherein the first manipulated variable determination section is further configured to solve the linear programming problem to determine, within the one or more constraints, the one or more manipulated variables that maximally achieve each of the plurality of target state quantities in descending order of priority. (Heap, see at least ¶ [0042]-[0045], which are not reproduced here due to the paragraphs containing equations)

Regarding claim 5, Heap teaches a powertrain system, wherein the one or more constraints include a plurality of constraints concerning the one or more state quantities, and wherein when the one or more manipulated variables are unable to be determined while complying with the plurality of constraints, the first manipulated variable determination section determines the one or more manipulated variables while relaxing at least one of the plurality of constraints in ascending order of priority. (Heap, see at least ¶ [0042]-[0045], which are not reproduced here due to the paragraphs containing equations)

Allowable Subject Matter
Claims 3-4 and 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(2) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668